743 N.W.2d 879 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Derrick Lamond MITCHELL a/k/a Derrick Lamond Mitchell-El, Defendant-Appellant.
Docket No. 134893. COA No. 276100.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the July 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). Defendant is entitled to early parole eligibility under MCR 791.234(13). See People v. Kelly, 474 Mich. 1026, 708 N.W.2d 416 (2006).